PER CURIAM.
This cause is before us on appeal from appellant Wheeler’s convictions for, inter alia, DUI manslaughter and vehicular homicide, both arising from a single death. We must vacate the judgment of conviction for vehicular homicide (the lesser of the two offenses) and remand with directions that the trial court correct the record effectuating same. State v. Chapman, 625 So.2d 838 (Fla.1993); Odom v. State, 632 So.2d 731 (Fla. 1st DCA 1994). No resentencing is necessary, as the trial court explicitly waived sentencing Wheeler for vehicular homicide. We affirm the judgment and sentence in all other respects.
VACATED in part; AFFIRMED in part; and REMANDED with directions.
BOOTH, LAWRENCE and BENTON, JJ., concur.